DETAILED ACTION
This action is responsive to the following communications: the amendment filed on December 16, 2021.
Claims 1-22 are presented for Examination. Claims 1 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 12 recite the limitations of “an index value for each stored input value and output value” renders the claim vague and indefinite. It is not clear what an index value, stored input value and output value. Because these limitations are not clearly and exactly point to a specific quantity as disclosed in the specification (e.g. power, 
Since the independent claims 1 and 12 are rejected under 35 U.S.C. 112(b) and hence the dependents claims of 1 and 12 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20120007529 A1).
Regarding independent claim 1, Kim et al disclose that a method, comprising:
employing a curve transformer (Fig. 8: which is in a tabular form representing a curve based on 2nd column as input value and 3rd column as output) having an index value (Fig. 8: 1st col) for each stored input value (Fig. 8: 2nd col.) and output value (Fig. 8: 3rd col) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data (Fig.8: 3rd column shows interpolation of 0xAA-0xBB-0xCC-0xDD) for input data between adjacent ones of the input values ([0104]).

Regarding claim 2, Kim et al disclose that wherein the interpolated data comprises linear interpolated data (Fig. 8: AA, BB, CC).

Regarding claim 3, Kim et al disclose further including employing the curve transformer for controlling a three-phase motor (Fig. 3: 120).

Regarding claim 4, Kim et al disclose that further including employing the curve transformer for controlling motor speed ([0104]; “tacho generator control”).

Regarding claim 5, Kim et al disclose that further including employing the curve transformer for controlling motor torque ([0104]; “tacho”).

Regarding claim 6, Kim et al disclose that further including employing the curve transformer for controlling motor power [0104]; “chip enable/disable for power saving purpose”).

 Regarding claim 7, Kim et al disclose that further including employing the curve transformer for controlling motor control demand ([0104]; “control on the function of tacho generator)”).


Regarding claim 8, Kim et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 8).

Regarding claim 9, Kim et al disclose that wherein the steps include hysteresis ([0101]; “Fig. 9A”; “SDI”).

Regarding claim 10, Kim et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 9B).

Regarding claim 11, Kim et al disclose that further including employing the curve transformer using polar FOC in a motor controller IC package (Fig. 7; [0098]).

Regarding independent claim 12, Kim et al disclose that a motor controller IC package (Fig. 3: 200; [0104]; “chip”), comprising:
A processer (Fig. 3: 240) and memory (Fig. 3: 212,210) configured to provide:
a curve transformer (Fig. 8: which is in a tabular form representing a curve based on 2nd column as input value and 3rd column as output) having an index value (Fig. 8: 1st col) for each stored input value (Fig. 8: 2nd col.) and output value (Fig. 8: 3rd col) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data (0xAA-0xBB-0xCC-0xDD ) for input data between adjacent ones of the input values ([0104]).

Regarding claim 13, Kim et al disclose that wherein the interpolated data comprises linear interpolated data (Fig. 8: AA, BB, and CC).

Regarding claim 14, Kim et al disclose that wherein the curve transformer is 

Regarding claim 15, Kim et al disclose that wherein the curve transformer is configured to control motor speed ([0104]; “tacho generator control”).

Regarding claim 16, Kim et al disclose wherein the curve transformer is configured to control motor torque ([0104]; “tacho”).

Regarding claim 17, Kim et al disclose that wherein the curve transformer is configured to control motor power ([0104]; “chip enable/disable for power saving purpose”).

Regarding claim 18, Kim et al disclose that wherein the curve transformer is configured to control motor control demand ([0104]; “control on the function of tacho generator)”).
Regarding claim 19, Kim et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 8).

Regarding claim 20, Kim et al disclose that wherein the steps include hysteresis ([0101]; “Fig. 9A”; “SDI”).

Regarding claim 21, Kim et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 9B).

Regarding claim 22, Kim et al disclose that wherein the curve transformer is configured for polar FOC motor control (Fig. 7; [0098]).
			Response to Arguments
Applicant's arguments/remarks on pages 2-8, filed 12/16/2021 have been fully considered but they are not deemed to be sufficient to overcome such rejections of the prior art. All limitations of the claims are found or “fully met” by the references as shown in the rejections. Consequently, Applicants’ arguments are not convincing.
First, the Examiner is not persuaded by Applicant’s arguments presented on pages 2-8 of the Remarks with respect to Kim et al. (U.S. Publication No. 20 12/0007529 hereinafter "Kim").
	The Examiner still considers the prior-art of Kim et al. (U.S. Publication No. 20 12/0007529 hereinafter "Kim") clearly having all structures and elements as claimed. Thus all the limitations of the claims will be considered met so long as the device (chip) of the prior art meets all chip (and/or IC) limitations. The prior art apparatus as identified in the rejected claims 1-22 are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by Kim et al as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims 1-22 are drawn to 
	Applicant argues that “Applicant submits that Kim does not teach, suggest or contemplate the invention as claimed. Kim teaches a motor controller that uses a PLL for control and a serial interface..”.
	Examiner respectfully disagree because ‘a PLL” and “a serial interface” are not the claimed limitations.
	Applicant argues that “Applicant submits that Kim does not teach, suggest or contemplate a "method, comprising: 
employing a curve transformer having an index value for each stored input value and output value for providing stored corner points for outputs of the curve transformer; 
wherein the curve transformer outputs interpolated data for input data between adjacent ones of the input values," ". 
	Examiner respectfully disagree because Kim et al disclose that a method, comprising:
employing a curve transformer (Fig. 8: which is in a tabular form representing a curve based on 2nd column as input value and 3rd column as output) having an index value (Fig. 8: 1st col) for each stored input value (Fig. 8: 2nd col.) and output value (Fig. 8: 3rd col) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data (Fig.8: 3rd column shows interpolation of 0xAA-0xBB-0xCC-0xDD) for input data between adjacent ones of the input values ([0104]).	
	

Regarding rejections on the first paragraph of 35 U.S.C. 112(b):
On pages 2, Applicant respectfully requests clarification for this rejection in view of 7A, 7B, 7C, and 7D and accompanying description which show example embodiments of "an index value for each stored input and output value."
Examiner clarify that these limitations are not clearly and exactly point to a specifically for the claim major limitations of index value, input value and output value Figs. 7A, 7B, 7C, and 7D. Because based on the specification it may be power, voltage, current, angle, address of a memory location, etc.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846